     Case 3:12-cv-00475-MMD-WGC Document 122 Filed 06/08/20 Page 1 of 7


1

2

3

4                               UNITED STATES DISTRICT COURT

5                                      DISTRICT OF NEVADA

6                                                  ***

7      BARON BEMENT,                                     Case No. 3:12-cv-00475-MMD-WGC

8                                    Plaintiffs,                      ORDER
              v.
9
       JAMES G. COX, et al.,
10
                                  Defendants.
11

12

13    I.     SUMMARY

14           The Court previously granted summary judgment (“MSJ Order”) in favor of

15    Defendant State of Nevada ex. rel. Nevada Department of Corrections (“NDOC”). (ECF

16    No. 105.) The Ninth Circuit partially reversed and remanded with respect to Plaintiff’s

17    Rehabilitation Act claims (“the Claims”). 1 (ECF No. 113.) The Court later vacated part of

18    the MSJ Order and permitted the Claims to proceed to trial. (ECF No. 116 (the “Vacating

19    Order”).) Before the Court is Defendant’s (“NDOC”) motion for reconsideration (the

20    “Motion”) (ECF No. 117), arguing that the Court should consider all grounds raised in its

21    previous MSJ Motion. For the reasons explained below, the Court will grant the Motion,

22    consider the remaining arguments raised in the MSJ, and enter summary judgment on

23    some of the Claims. 2

24
             1Plaintiffalleges claims for failure to accommodate and disability discrimination in
25
      violation of the Rehabilitation Act, 29 U.S.C. § 794 (“the RA”). (ECF No. 70.) The MSJ
26    Order found that Plaintiff failed to show he has a qualified disability to satisfy the first
      element of each of the Claims without addressing the remaining arguments raised in
27    Defendant’s motion for summary judgment (“MSJ”). (ECF No. 105 at 4-7.)
             2TheCourt has reviewed Plaintiff’s response (ECF No. 120) and NDOC’s reply
28
      (ECF No. 121.)
     Case 3:12-cv-00475-MMD-WGC Document 122 Filed 06/08/20 Page 2 of 7


1     II.    BACKGROUND

2            The Court incorporates by reference the background section in the MSJ Order (ECF

3     No. 105 at 1-3) and does not recite it here.

4     III.   MOTION FOR RECONSIDERATION

5            A motion for reconsideration must set forth the following: (1) some valid reason why

6     the court should revisit its prior order; and (2) facts or law of a “strongly convincing nature”

7     in support of reversing the prior decision. Frasure v. United States, 256 F.Supp.2d 1180,

8     1183 (D. Nev. 2003).

9            NDOC argues that this Court clearly erred in failing to consider the remaining

10    elements of Plaintiff’s claims for discrimination and failure to accommodate, and in failing

11    to apply the correct legal standard for “regarded as” disability, as the Ninth Circuit

12    instructed. (ECF No. 117 at 7-8 (citing to ECF No. 113 at 3-4).) NDOC also insists that it

13    is still entitled to summary judgment. (Id. at 5.) Because the Court—and Plaintiff (ECF No.

14    120 at 1)—agrees with NDOC’s first argument, the Court grants the Motion and will

15    address the second argument.

16    IV.    MOTION FOR SUMMARY JUDGMENT

17           For the reasons explained below, the Court will grant the MSJ only on Plaintiff’s

18    discrimination claim but will permit the claim for failure to accommodate to proceed to trial.

19           A.     Legal Standard

20           “The purpose of summary judgment is to avoid unnecessary trials when there is no

21    dispute as to the facts before the court.” Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric., 18

22    F.3d 1468, 1471 (9th Cir. 1994). Summary judgment is appropriate when the pleadings,

23    the discovery and disclosure materials on file, and any affidavits “show there is no genuine

24    issue as to any material fact and that the movant is entitled to judgment as a matter of

25    law.” Celotex Corp. v. Catrett, 477 U.S. 317, 330 (1986). An issue is “genuine” if there is

26    a sufficient evidentiary basis on which a reasonable fact-finder could find for the

27    nonmoving party and a dispute is “material” if it could affect the outcome of the suit under

28    the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). Where

                                                     2
     Case 3:12-cv-00475-MMD-WGC Document 122 Filed 06/08/20 Page 3 of 7


1     reasonable minds could differ on the material facts at issue, however, summary judgment

2     is not appropriate. See id. at 250-51. “The amount of evidence necessary to raise a

3     genuine issue of material fact is enough ‘to require a jury or judge to resolve the parties'

4     differing versions of the truth at trial.’” Aydin Corp. v. Loral Corp., 718 F.2d 897, 902 (9th

5     Cir. 1983) (quoting First Nat’l Bank v. Cities Service Co., 391 U.S. 253, 288-89 (1968)). In

6     evaluating a summary judgment motion, a court views all facts and draws all inferences in

7     the light most favorable to the nonmoving party. Kaiser Cement Corp. v. Fishbach &

8     Moore, Inc., 793 F.2d 1100, 1103 (9th Cir. 1986).

9            The moving party bears the burden of showing that there are no genuine issues of

10    material fact. Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 883 (9th Cir. 1982). Where the

11    moving party does not have the ultimate burden of persuasion at trial, the party can meet

12    its burden of production by either producing evidence that negates an essential element

13    of the nonmoving party’s case or by showing that the nonmoving party does not have

14    enough evidence to meet an essential element of its claim or defense to carry its ultimate

15    burden of persuasion at trial. Nissan Fire & Marine Ins. Co. v. Fritz Companies, Inc., 210

16    F.3d 1099 (9th Cir. 2000). Once the moving party satisfies Rule 56’s requirements, the

17    burden shifts to the party resisting the motion to “set forth specific facts showing that there

18    is a genuine issue for trial.” Anderson, 477 U.S. at 256. The nonmoving party “may not

19    rely on denials in the pleadings but must produce specific evidence, through affidavits or

20    admissible discovery material, to show that the dispute exists,” Bhan v. NME Hosps., Inc.,

21    929 F.2d 1404, 1409 (9th Cir. 1991), and “must do more than simply show that there is

22    some metaphysical doubt as to the material facts.” Orr v. Bank of Am., 285 F.3d 764, 783

23    (9th Cir. 2002) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

24    586 (1986)).

25           B.      Discrimination

26           To state a prima facie case for disability discrimination under the RA, a plaintiff must

27    establish that he or she is (1) an individual with a disability, (2) otherwise qualified and (3)

28    subjected to discrimination solely by reason of his or her disability, and (4) the defendant

                                                     3
     Case 3:12-cv-00475-MMD-WGC Document 122 Filed 06/08/20 Page 4 of 7


1     receives federal financial assistance. See Mustafa v. Clark Cty. Sch. Dist., 157 F.3d 1169,

2     1174 (9th Cir. 1998); Zukle v. Regents of Univ. of Cal., 166 F.3d 1041, 1045 (9th Cir.

3     1999). The Ninth Circuit has especially recognized that the third requirement is strict.

4     Martin v. California Dep't of Veterans Affairs, 560 F.3d 1042, 1049 (9th Cir. 2009). If a

5     plaintiff can establish a prima facie case, the burden “then shifts to the employer to

6     articulate some legitimate, nondiscriminatory reason for the challenged action.” Chuang

7     v. Univ. of Cal. Davis, Bd. of Trs., 225 F.3d 1115, 1123-24 (9th Cir. 2000). “If the employer

8     does so, a plaintiff must then show that the articulated reason is pretextual.” Id. at 1124.

9            NDOC argues that Plaintiff has not satisfied the first or third element. 3 (ECF No. 90

10    at 9, 15; see also ECF No. 103 (pointing out that nowhere in Plaintiff’s Opposition does he

11    address the third element).) The Court only agrees with NDOC’s second argument—no

12    reasonable jury can conclude that NDOC took any adverse action against Plaintiff solely

13    by reason of his disability. 4 See Morran v. Nevada Sys. of Higher Educ., 482 F. Supp. 2d

14    1202 (D. Nev. 2007) (granting summary judgment on discrimination claim where plaintiff’s

15
             3Plaintiff argues that he is disabled under the RA because he is “regarded as”
16
      having a physical impairment. (ECF No. 100 at 13-14.) 42 U.S.C. § 12102(1)(C); see also
17    id. at §12102(3)(A) (clarifying that the actual or perceived impairment need not limit a
      major life activity). NDOC counters that Plaintiff cannot satisfy the “regarded as” definition
18    of disability because Plaintiff’s physical impairment is at best “transitory and minor” with
      “an actual or expected duration of 6 months or less.” (See ECF No. 90 at 12; ECF No. 103
19    at 11 (citing to 42 U.S.C. § 12102(3)(B)).) NDOC specifically points to evidence wherein
      Plaintiff resolved a five-day abdominal pain, which was never mentioned again in medical
20    records. (ECF No. 90 at 12, 17.) But Plaintiff has offered sworn testimony that he “was
      diagnosed with intestinal problems” (ECF No. 33-1 at 1) and he previously informed
21    Warden Mattice that Plaintiff had a “long-term [intestine] problem” that caused him to take
      leave. (ECF No. 100 at 4 (emphasis added) (citing to ECF No. 100-1 at 10-12); see also
22    ECF No. 113 (holding that Plaintiff’s sworn testimony and testimony of his supervisors as
      to what Plaintiff told them can be sufficient evidence regarding Plaintiff’s disability).)
23    Plaintiff has therefore raised a genuine dispute of material fact regarding whether he was
      regarded as disabled and whether his physical impairment was transitory or minor.
24
             4The   parties dispute whether NDOC took any adverse action against Plaintiff (see
25    ECF No. 90 at 12-15; ECF No. 100 at 15-18), and at times it is unclear which of these
      actions Plaintiff is relying on to assert his discrimination claim (see ECF No. 100 at 15-18).
26    In fact, Plaintiff appears to have conceded that NDOC’s written reprimand to Plaintiff and
      its requirement that Plaintiff submit a doctor’s note for his sick leave (“proof status”) do not
27    constitute adverse action. (See ECF No. 100 at 15.) However, in an abundance of caution,
      the Court will presume the following NDOC actions constitute adverse action and address
28    them accordingly.

                                                     4
     Case 3:12-cv-00475-MMD-WGC Document 122 Filed 06/08/20 Page 5 of 7


1     termination was motivated by a non-discriminatory reason). First, Plaintiff was placed on

2     proof status because Plaintiff had previously taken 24 days of sick leave frequently in

3     conjunction with his time off. (ECF No. 100 at 5 (citing to ECF No. 90-6).) Second, to the

4     extent Plaintiff claims he was denied paid sick leave (see id. at 16), it was due to the fact

5     that he failed to either timely submit a sick leave request (id. at 1 (citing to ECF No. 100-1

6     at 28)) or to submit the requisite doctor’s note (id. (citing to ECF No. 100-1 at 4)). Third,

7     although NDOC sent Plaintiff a written reprimand on August 17, 2011, Plaintiff admits “[t]he

8     reprimand was for not providing proof of illness from a doctor.” (Id. at 6 (citing to ECF No.

9     90-11 at 12).) Fourth, Plaintiff concedes that he was suspended because he “repeatedly

10    exhausted all of his [s]ick [l]eave and now has a zero balance and has taken a substantial

11    amount of [l]eave [w]ith [o]ut [p]ay.” (Id. at 5, 15 (citing to ECF No. 32-14 at 7).) Fifth,

12    Plaintiff claims NDOC required him to submit for a fitness-duty evaluation and use his sick

13    leave for that time, but Plaintiff acknowledges NDOC did so because Plaintiff suffered

14    injuries when he hit a wild horse with his car. (Id. at 6-7 (citing to ECF No. 33-1); see also

15    ECF No. 32-1 at 5.)

16            In sum, Plaintiff has failed to establish that he was subjected to any adverse

17    employment action solely by reason of his disability to support his disability discrimination

18    claim. The Court will therefore grant the MSJ as to Plaintiff’s discrimination claim. 5 See

19    J.C. ex rel. W.P. v. Cambrian Sch. Dist. (“J.C.”), 648 F. App'x 652, 653 (9th Cir. 2016)

20    (affirming grant of summary judgment where plaintiff was denied admission to an

21    elementary school pursuant to a valid admissions policy and not solely due to plaintiff’s

22    disability). 6

23

24
              5The  Court previously found that Plaintiff’s hostile work environment claim may
25    constitute an adverse employment action only for purposes of a retaliation claim (ECF No.
      90 at 4 n.1), therefore the Court will not address it here (see ECF No. 100 at 15-17).
26
              6The  Court finds J.C. persuasive and applies it here. Although not binding
27    precedent, unpublished decisions have persuasive value and may be relied on. See, e.g.,
      In re Ocwen Loan Servicing LLC Litigaton, No. 3:16-cv-200-MMD-WGC, 2019 WL
28    690353, at *2 (D. Nev. Feb. 19, 2019); see also Ninth Cir. R. 36-3 (“Unpublished Ninth
      Circuit decisions may be cited commencing with decisions issued in 2007.”).
                                                5
     Case 3:12-cv-00475-MMD-WGC Document 122 Filed 06/08/20 Page 6 of 7


1            C.     Failure to Accommodate

2            To state a prima facie case for failure to accommodate under the RA, a plaintiff

3     must show that: (1) he is a qualified disabled individual; (2) accommodation is required to

4     enable him to perform essential job functions; and (3) reasonable accommodation is

5     possible. Buckingham v. U.S., 998 F.2d 735, 739-40 (9th Cir. 1993). An employer must

6     conduct an interactive process with the plaintiff to find a reasonable accommodation if the

7     employee requests one. Ka"Anoi v. Dail, Case No. CIVS07-2722JKSEFBPS, 2009 WL

8     3487083, at *10 (E.D. Cal. Oct. 23, 2009) (citing to Hunphrey v. Mem'l Hosp. Ass'n, 239

9     F.3d 1128 (9th Cir. 2001)).

10           NDOC argues that Plaintiff has not met any of three prima facie requirements (ECF

11    No. 90 at 16-19), but the evidence demonstrates a genuine dispute of material fact on

12    those issues. First, NDOC argues that Plaintiff is not disabled. (ECF No. 90 at 16.) But the

13    Ninth Circuit already found that Plaintiff presented sufficient evidence of his disability.

14    (ECF No. 113 at 2-3.)

15           Second, NDOC argues that accommodation is not required because: Plaintiff never

16    requested FMLA leave as a form of accommodation; NDOC never knew about the

17    intestinal issues; and Plaintiff’s fitness-for-duty evaluation authorized Plaintiff to return to

18    his “full duties [with] no restrictions.” (ECF No. 90 at 17.) Contrary to NDOC’s assertions,

19    Plaintiff submitted an FMLA leave request, which NDOC rejected. (ECF No. 100-1 at 28.)

20    Furthermore, Plaintiff previously explained to NDOC that he cannot leave his house during

21    periods in which he has to “use the bathroom every [five] minutes” to “flush [his] guts out.”

22    (ECF No. 100-1 at 30-31.) In fact, Warden Mattice knew that Plaintiff had a “long-term

23    [intestine] problem” that caused Plaintiff to take sick leave. (ECF No. 100-1 at 10-12.)

24    Drawing all inferences in the light most favorable to Plaintiff, a reasonable jury could find

25    that Plaintiff requested sick leave as reasonable accommodation for his intestine problem.

26           Third, NDOC argues that it was not possible to accommodate Plaintiff because his

27    intestinal pain resolved after five days of antibiotics, and such problem was never

28    mentioned again in Plaintiff’s medical records. (ECF No. 90 at 17.) But that does not

                                                     6
     Case 3:12-cv-00475-MMD-WGC Document 122 Filed 06/08/20 Page 7 of 7


1     preclude evidence that Plaintiff had to take sick leave to flush out his intestines. (ECF No.

2     100-1 at 10-12, 30-31.) See Nunes v. Wal-Mart Stores, Inc., 164 F.3d 1243, 1247 (9th Cir.

3     1999) (holding that unpaid medical leave can be a reasonable accommodation under the

4     Americans with Disability Act (the “ADA”)); McLean v. Runyon, 222 F.3d 1150, 1153 (9th

5     Cir.2000) (analyzing an RA accommodation claim under the same standard as the ADA).

6     A reasonable jury can therefore find that NDOC could have reasonably accommodated

7     Plaintiff by granting him sick leave.

8            In sum, the Court finds that Plaintiff has raised a genuine dispute of material fact

9     regarding NDOC’s failure to reasonably accommodate Plaintiff. The Court will therefore

10    deny the MSJ on that claim.

11    V.     CONCLUSION

12           It is therefore ordered that the Defendant’s motion for reconsideration (ECF No.

13    117) is granted.

14           It is further ordered that Defendant’s motion for summary judgment (ECF No. 90)

15    is granted as to Plaintiff’s disability discrimination claim but is denied as to Plaintiff’s

16    reasonable accommodation claim.

17           The parties are directed to file a proposed joint trial order within 30 days.

18           DATED THIS 8th day of June 2020.

19
                                                 MIRANDA M. DU
20                                               CHIEF UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28

                                                    7
